     Case 4:18-cv-00005-BMM-JTJ Document 192 Filed 08/03/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

ROGER N.M. ONDOUA,                        Case No. CV 18-00005-GF-BMM-JTJ
              Plaintiff,
                                          ORDER
       v.

MONTANA STATE UNIVERSITY,
et al.,

              Defendants.

      Defendants have moved the Court for leave to file portions of Defendants’

Reply to Plaintiff’s Supplemental Brief in Opposition to Defendants’ Motions for

Summary Judgment [Reply Brief] under seal. The basis is that the interests of

individual privacy of those portions of the Reply Brief overcome the presumption

of public access. Plaintiffs do not object. The Court concludes the motion should

be granted.

      THEREFORE, IT IS ORDERED that Defendants’ motion for leave to file

under seal is GRANTED. The Clerk of Court shall file Defendants’ Reply Brief, in

un-redacted form, under seal.




                                         1
Case 4:18-cv-00005-BMM-JTJ Document 192 Filed 08/03/20 Page 2 of 2



 DATED this 3rd day of August, 2020.




                                2
